Citation Nr: 9918161	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for a service-connected 
back disorder, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1974 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in October 1998, 
when it was remanded for records and examination of the 
veteran.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

Further RO Action

The veteran has asserted that his service-connected back 
disorder prevents him from working.  It appears that he may 
be claiming a total disability rating based on individual 
unemployability.  The RO should consider that claim in light 
of the grant herein.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected low back strain with disc disorder 
results in a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
absent ankle jerk, and other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  



CONCLUSION OF LAW

The criteria for a 60 percent rating for the service-connected 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 5293 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A limitation of lumbar spine motion will be rated as 10 
percent disabling where slight, 20  percent disabling where 
moderate, and 40 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5292 (1998).  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).  

A sacro-iliac injury and weakness or lumbosacral strain will 
be rated as noncompensable where there are slight subjective 
symptoms only.  A 10 percent rating will be assigned where 
there is characteristic pain on motion.  The current 20 
percent rating is assigned where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum under these codes, is 40 percent which 
requires a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5294, 5295 (1998).  

Background

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  

The report of the December 1977 VA examination shows the 
veteran complained of mild pain to pressure on the lower 
dorsal, lumbar, and sacral spine and associated musculature.  
Forward bending was limited by pain to 70 degrees.  There was 
an increased lordotic curvature.  Straight leg raising was 20 
degrees for each leg.  Pain was localized to the back without 
radiation.  The diagnosis was history of low back strain.  

In May 1978, the RO granted service connection for a low back 
strain, rated as 10 percent disabling under Diagnostic Code 
5292.  

The veteran failed to report for a December 1992 VA 
examination and the 10 percent rating was continued by a 
December 1992 rating decision.  

In December 1994, the veteran asked that his claim be 
reopened.  

A May 1995 rating decision continued the 10 percent rating 
for low back strain.  The notice of disagreement was received 
in August 1995.  The statement of the case was issued in 
September 1995.  The appeal was received in October 1995.  
The veteran asserted that his service-connected back 
condition had become worse, that he had 2 deteriorating discs 
and arthritis, and that his muscles had weakened causing 
constant pain and hindering him from gainful employment.  

A November 1995 VA Rehabilitation Medicine Assessment notes 
that X-rays disclosed moderate narrowing of the spinal canal, 
moderate bilateral foraminal stenosis, and mild facet 
changes.  The musculature appeared normal.  The X-ray 
impression was a broad based posterior disk protrusion the 
central and right paravertebral regions, at L4-L5 with 
central calcification consistent with a calcified herniated 
disc.  Subjectively, the veteran reported pain in the low 
back spreading to the lower extremities, worse on the left.  
Objectively, strength testing showed deficits.  Forward 
bending was most painful and limited to 30 degrees.  Other 
motions also produced pain.  

The report of the December 1995 VA joints examination reveals 
that the veteran moved with a slow but unremarkable gait.  
The veteran gave a history of back problems and reported 
using medication for back pain.  The neurological portion of 
the December 1995 VA examination disclosed absent vibration 
sensation in some toes of the right foot.  

In May and June 1996, the veteran had inpatient treatment for 
low back pain at a VA Medical Center (VAMC).  There was some 
improvement, but he still had pain and weakness.  

A January 1997 rating decision continued the 10 percent 
rating for low back strain.  

At a February 1997 hearing, the veteran testified that his 
back condition gave him trouble all day.  He told of doing 
exercises before getting out of bed.  He took a hot shower, 
his sister rubbed ointment on his back and then he took 
medicine.  He also used a transcutaneous electric nerve 
stimulator.  He said he was unable to work and spent most of 
the day sitting watching television.  He told of pain in his 
lower extremities.  He also described limitations on lifting, 
standing and walking, related to pain.  He said he had muscle 
spasms all the time.  The veteran also provided additional 
details on his treatment and limitation of activities.  

In June 1997, the Board Remanded the case for records and 
examination of the veteran.  

VA outpatient treatment records showed treatment for chronic 
low back pain.  

VA computerized tomography scan of December 1997 revealed a 
central disc protrusion at the L4-L5 level showing some 
slight progression over a November 1995 study, mainly in the 
form of neural encroachment due to annular bulge and 
hypertrophied ligamentum flavum, especially on the left side.  

The report of the January 1998 VA spine examination shows the 
veteran reported constant back pain, radiating into the left 
leg and foot.  He had an unremarkable gait and was able to 
stand erect.  There was 35 degrees flexion.  He kept his back 
stiff without intersegmental motion.  Straight leg raising 
was 30 degrees with no production of radicular type pain, 
although he did have back pain.  He had back pain with toe 
and heel walking.  The examiner was unable to obtain either 
knee or ankle jerks.  Sensation was intact.  The impression 
was chronic low back pain syndrome with evidence of central 
disc protrusion at the L4-L5 level, neural encroachment due 
to annular bulge and hypertrophied ligamentum flavum, 
especially on the left.  The doctor commented that pain could 
further limit functional ability during flare-ups.  

A VA neurological examination was also done in January 1998.  
Motor examination revealed minimal weakness on dorsiflexion 
of the left foot.  Deep tendon reflexes were absent to 
hypoactive throughout.  The physician reviewed the results of 
the various studies and concluded that the veteran had L5 
radiculopathy.  

The Board again remanded the case in October 1998 for records 
from the Social Security Administration and a medical 
opinion.  The SSA records were obtained.  

In January 1999, a VA physician expressed an opinion to the 
effect that the veteran's disc disorder was a result of the 
worsening of the service-connected back injury.  

Analysis

Forward bending was 30 degrees in November 1995 and 35 
degrees in January 1998.  These restrictions approximate a 
severe limitation of motion, ratable at 40 percent under the 
current Diagnostic Code 5292.  

A VA doctor has connected the neurologic deficits to the 
service-connected low back strain and there is no competent 
evidence to the contrary.  Diagnostic Code 5293 provides a 60 
percent rating if there is a pronounced condition with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  In this 
case, the veteran testified of constant muscle spasm; 
however, muscle spasm has not been demonstrated on the 
examinations.  Spasm may have appeared if further back motion 
was forced, so the lack of a report of spasm does not 
prohibit the 60 percent rating.  The other manifestations 
have all been described by the veteran or the VA examiners.  
Of particular note is the absence of the ankle jerk deep 
tendon reflex, as noted by VA orthopedic and neurologic 
examiners in January 1998.  Giving the veteran the benefit of 
the doubt, the Board concludes that the manifestations of the 
service-connected back disorder approximate the criteria for 
a 60 percent rating under Diagnostic Code 5293.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.7 (1998).  

The next higher rating, 100 percent, requires residuals of a 
fracture of the vertebra with cord involvement, bedridden, or 
requiring long leg braces; or complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity.  38 C.F.R. Part 4, Code 5285, 5286 (1998).  No 
such manifestations have been indicated by the extensive 
examinations and testing in this case.  


ORDER

A 60 percent rating for the service-connected back disorder 
is granted, subject to the law and regulations governing the 
payment of monetary awards.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

